NUMBER 13-11-00487-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI–EDINBURG

JOE ANTHONY BROOKS,                                                    Appellant,

                                          v.

THE STATE OF TEXAS,                                                    Appellee.


                   On appeal from the 36th District Court
                        of Aransas County, Texas


                        MEMORANDUM OPINION

           Before Justices Rodriguez, Benavides, and Perkes
               Memorandum Opinion by Justice Perkes

      Appellant, Joe Anthony Brooks, appeals the trial court’s judgment revoking his

community supervision, sentencing him to two years of confinement in the Texas

Department of Criminal Justice—State Jail Division, and assessing a $750 fine. In the
underlying case, pursuant to a plea-bargain agreement, appellant pleaded guilty to the

unlawful possession of less than one gram of cocaine, a state-jail felony, and was

convicted. See TEX. HEALTH & SAFETY CODE ANN. § 481.115(b) (West 2006).

       By a single issue, appellant argues that at the revocation hearing, the trial court

violated the terms of his original plea-bargain agreement by imposing a two-year jail

sentence, which exceeded a twenty-month maximum jail sentence agreed upon as part

of the original plea agreement.   We affirm.

                  I. FACTUAL AND PROCEDURAL BACKGROUND

       In the original, underlying case, pursuant to the plea agreement, the trial court

sentenced appellant to two years of confinement in state jail, probated for three years of

community supervision, and imposed a $750 fine that was not probated. The record

does not include a copy of the plea-bargain agreement.            However, the judgment

imposing community supervision described the terms of the plea agreement as follows:

―Cap of Twenty (20) months confinement in the State Jail Division of the Texas

Department of Criminal Justice and a Fine of $750.00.‖

       The State subsequently moved to revoke appellant’s community supervision,

alleging that he violated the conditions of his community supervision in various ways,

including failure to report to the community-supervision department and the use of

cocaine and alcohol.      At the revocation hearing, after being admonished on the

consequences of his plea, appellant pleaded ―true‖ to the community-supervision

violations.   Appellant told the trial court he was pleased with his trial counsel’s

representation and, through his counsel, asked the trial court to sentence him to state jail


                                             2
for eighteen months, rather than continuing him on community supervision with

rehabilitation requirements.   The trial court warned appellant that if his community

supervision was revoked, appellant would be sentenced to two years of confinement in

state jail, not eighteen months.

       After conferring off the record with his attorney, appellant told the trial court he

preferred the jail sentence over continued community supervision.           The trial court

revoked appellant’s community supervision and sentenced appellant as set forth above.

                                    II. DISCUSSION

       In the trial court, appellant did not object to the two-year jail sentence. Appellant

expressed no dissatisfaction with the sentence when it was imposed and did not file a

motion for new trial or any other motion complaining of the sentence. Appellant asked

the trial court to revoke his community supervision and even agreed to the two-year jail

sentence.

       Complaints concerning sentence length must be preserved for appellate review.

See, e.g., Means v. State, 347 S.W.3d 873, 874 (Tex. App.—Fort Worth 2011, no pet.)

(holding that the defendant waived his complaint that a sentence for cocaine possession

was excessive by not presenting it to the trial court); Battle v. State, 348 S.W.3d 29,

30–31 (Tex. App.—Houston [14th Dist.] 2011, no pet.) (holding that the defendant failed

to preserve for review his complaint that a life sentence without parole was excessive).

Appellant was required to make a timely objection in the trial court to preserve his

complaint for appellate review. See TEX. R. APP. P. 33.1; Saldano v. State, 70 S.W.3d
3
873, 886–87 (Tex. Crim. App. 2002). Because appellant failed to preserve error, if any,

his sole issue on appeal is overruled.

                                    III. CONCLUSION

      We affirm the trial court’s judgment.



                                                  ______________________
                                                  Gregory T. Perkes
                                                  Justice

Do not publish. TEX. R. APP. P. 47.2(b).

Delivered and filed the
26th day of January, 2012.




                                              4